 DURA-CONTAINERS, INC.293Dura-Containers,Inc.,'andGeneralTeamsters, Chauffeurs, Warehousemen &Helpers,Processing and Distribution Local347,affiliatedwithInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpersof America,Petitioner.Case 14-RC-5554May 2,1967DECISION ON REVIEW AND ORDEROn November 28, 1966,theActingRegionalDirector for Region 14 issued a Decision andDirectionofElectionintheabove-entitledproceeding,finding,in accord with the Petitioner'srequest,that the Employer's truckdrivers at itsHerrin,Illinois,facilitycould appropriately besevered,if they so desired,from the establishedproduction and maintenance unit represented by theIntervenor,International Association of Machinistsand Aerospace Workers, District 111,AFL-CIO.Thereafter,in accordance with Section102.67 oftheNational Labor Relations Board'sRules andRegulations,Series 8, as amended,the Employerfiled a timely request for review of such Decision,alleging that the truckdrivers requested by thePetitionermay not be severed under existingprecedent.The Employer also filed a brief in supportof its request.By telegraphicOrder datedDecember 21, 1966,the Board granted the requestfor review and stayed the election pending decisionon review.Thereafter,the Petitioner filed a brief onreview.The Board has considered the entire record in thiscase, includingthe briefsof the parties, with respectto the issue under review,and makes the followingfindings:The Employer,amanufacturer of corrugatedshipping containers,maintains a facility at Herrin,Illinois, where it services customers located within a50-mile radius. It there employs 50 production andmaintenance employees,including 5 truckdrivers.Allsuchemployeeshavebeen continuouslyrepresented in a single unit since about 1954 by theIntervenor.The truckdrivers are engaged principally indelivering the Employer's finished products to thecustomers servicedby theHerrin plant and inhauling scrap from the plant to the Employer'snearbydump.Theyreporttotheshippingdepartment foreman from whomtheyreceive theirday-to-day working assignments.The fully loadedtrucks or trailers are ready for them when theyarrive at work in the morning. The trucks andtrailers are normally loaded by the forklift operatorsand loaders in the shipping department under thesupervisionof the department's foreman. Oncompleting delivery of the first load, the truckdriversreturn to the plant and report to the plant and reportback to the shipping foreman. Should additionaldeliveries be needed, the drivers assist the othershipping employees in reloading the vehicles, andthen make the deliveries. If the delivery work iscompleted before the end of the normal workday,and there is no hauling of scrap to be done, thedrivers are assigned to do other work in the plant.Such assignments usually involve work on theshipping docks as forklift operators or loaders, butsometimes these assignments involve productionwork. The drivers regularly perform the above-described nondriving functions for approximately 25to 35 percent of their time.Allproductionandmaintenance employeesincluding the drivers are paid an hourly rate, receivethe same fringe benefits, and have the sameopportunity to bid for other jobs and to share inavailable overtime work. Indeed, the individualscurrently employed as truckdrivers moved into theirdrivers jobs from production jobs, under the existingplantwide posting and seniority system. Drivers arerequired only to possess a valid drivers' license andto comply with the health and safety standardsestablished by the ICC and State regulations. Whilethe truckdrivers are the only ones who regularlyperform the Employer's driving function, plantemployees are sometimes assigned as substituteswhen the drivers are ill or on vacation.ApplyingtheconsiderationssetforthinKalamazoo Paper Box Corporation,136 NLRB 134,we are unable to conclude that the truckdriversherein constitute a functionally distinct group withspecial interests sufficiently distinguishable fromthose of the Employer's other employees to warrantsevering them from the existing unit. Thus,truckdrivers spend a substantial part of their regularworktime performing work identical to that of otheremployees, including forklift operators and loaders,whom the Petitioner does not seek to represent; theywork the 'same number of hours and arecompensated by the same method as other unitemployees; and they otherwise enjoy the same fringeand other employment benefits as the productionworkers. The truckdrivers also report to and havethe same immediate supervisor as other shippingdepartment employees whom the Petitioner has notincluded in the requested unit. All these factorspoint to the lack of separate interests of thetruckdrivers and to the very substantial communityof interests they share with other employees, as aresult of their inclusion for a number of years in theIThe name of the Employerappears asamended at thehearing164 NLRB No. 45 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDoverall unit. In these circumstances, we reject theORDERPetitioner's claim that the truckdrivers are entitledto separate representation. Accordingly, we shallIt is hereby ordered that the petition herein be,dismiss the petition.and it hereby is, dismissed.